DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No.10658478 recites, “…wherein the metal layer surrounds the semiconductor layer”, while claim 1 of the instant application recites, “…wherein the semiconductor layer is sandwiched between the metal layers”.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No.10658478 recites all of the limitations of claim 2 of the instant application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.10658478. Although the claims at issue are claim 3 of U.S. Patent No.10658478 recites all of the limitations of claim 3 of the instant application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No.10658478 recites all of the limitations of claim 5 of the instant application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No.10658478 recites all of the limitations of claim 6 of the instant application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No.10658478 recites all of the limitations of claim 7 of the instant application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No.10658478 recites, “…wherein the metal layer surrounds the semiconductor layer”, while claim 8 of the instant application recites, “…wherein the semiconductor layer is sandwiched between the metal layers”.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No.10658478 recites all of the limitations of claim 10 of the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No.10658478 recites all of the limitations of claim 12 of the instant application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No.10658478 recites all of the limitations of claim 13 of the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No.10658478 recites all of the limitations of claim 14 of the instant application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10658478. Although the claims at issue claim 15 of U.S. Patent No.10658478 recites, “…wherein the first metal layer surrounds the first semiconductor layer” and recites, “…wherein the second semiconductor surrounds the second metal layer” while claim 15 of the instant application recites, “…wherein the first semiconductor layer is sandwiched between the first metal layers” and recites, “…wherein the second metal layer is sandwiched between the second semiconductor layers”.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No.10658478 recites all of the limitations of claim 18 of the instant application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No.10658478 recites all of the limitations of claim 19 of the instant application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.10658478. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No.10658478 recites all of the limitations of claim 20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (2008/0042188).
Re claim 1, Watanabe teaches a semiconductor device (Fig. 8), comprising:		a composite gate structure (FG) formed over a semiconductor substrate (11), wherein the composite gate structure (FG) comprises:						a gate dielectric layer (13);									metal layers (14a, 14b) disposed on the gate dielectric layer (13); and			a semiconductor layer (14c) disposed on the gate dielectric layer (13), wherein the semiconductor layer (14c) is sandwiched ([78, 88]. Fig. 8) between the metal layers (14a, 14b).												Re claim 2, Watanabe teaches the semiconductor device according to claim 1, 
Re claim 4, Watanabe teaches the semiconductor device according to claim 1, wherein the metal layers (14a, 14b) are strip-shaped (Fig. 8).
Re claim 5, Watanabe teaches the semiconductor device according to claim 1, wherein a material of the semiconductor layer (14c) comprises polysilicon [78].
Re claim 6, Watanabe teaches the semiconductor device according to claim 1, further comprising contact structures (CG) connected to the metal layers (14a, 14b) of the composite gate (FG).
Claim(s) 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (2008/0042188).
Re claim 8, Watanabe teaches a semiconductor device, comprising:			a composite gate structure (FG) formed over a semiconductor substrate (11), wherein the composite gate structure (FG) comprises:							a gate dielectric layer (13);									a metal layer (14b) disposed on the gate dielectric layer (13); and			semiconductor layers (14c, 16) disposed on the gate dielectric layer (13), wherein the metal layer (14b) is sandwiched between the semiconductor layers (14c, 16).
Re claim 9, Watanabe teaches the semiconductor device according to claim 8, further comprising a dielectric layer (15) formed aside the composite gate structure (FG).													Re claim 10, Watanabe teaches the semiconductor device according to claim 8, 
Re claim 11, Watanabe teaches the semiconductor device according to claim 8, wherein the semiconductor layers are strip-shaped (Fig. 8).
Re claim 12, Watanabe teaches the semiconductor device according to claim 8, wherein a material of the semiconductor layers (14c, 16) comprise polysilicon [78, 85].
Re claim 13, Watanabe teaches the semiconductor device according to claim 8, further comprising at least one contact structure (CG) connected to the metal layer (14b) of the composite gate (FG).
Prior art of record
Re claim 15, Huang et al. (2016/0079383) teaches a semiconductor device (Fig. 20), comprising:												a semiconductor substrate (202), having a first region (left side) and a second region (right side);											a first metal-oxide-semiconductor (MOS) device (2002) disposed in the first region (left side), wherein the first MOS device comprises a first composite gate structure (302, 402, 502, 602) formed over the semiconductor substrate (202) and a pair of first source/drain on opposite sides of the first composite gate structure [18], the first composite gate structure comprises:								a first gate dielectric layer (302);								first metal layers (602) disposed on the first gate dielectric layer (302); and		a first semiconductor layer (402) disposed on the first gate dielectric layer (302),	
Huang does not explicitly teach wherein the first semiconductor layer is sandwiched between the first metal layers.
Watanabe (2008/0042188) teaches a semiconductor device (Fig. 8), wherein a semiconductor layer (14c) is sandwiched between the first metal layers (14a, 14b), 		yet remains explicitly silent to wherein the second metal layer is sandwiched between the second semiconductor layers.
Allowable Subject Matter
Claims 3, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.					Re claim 3, Watanabe teaches the semiconductor device according to claim 1,
Re claim 7, Watanabe teaches the semiconductor device according to claim 1,	yet remains explicitly silent to further comprising at least one contact structure connected to the semiconductor layer of the composite gate.						Re claim 14, Watanabe teaches the semiconductor device according to claim 8,	yet remains explicitly silent to further comprising contact structures connected to the semiconductor layers of the composite gate.
Claims 15-20 would be allowable if the double patenting rejection of claim 15 above, is overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically wherein the second metal layer is sandwiched between the second semiconductor layers, for the same reasons as mentioned in the prior art of record above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897